—Appeal from a judgment of the County Court of Schenectady County (Eidens, J.), rendered November 20, 1995, convicting defendant upon his plea of guilty of the crimes of assault in the first degree and criminal possession of a controlled substance in the third degree.
Defendant pleaded guilty to the crimes of assault in the first *840degree and criminal possession of a controlled substance in the third degree in satisfaction of an 11-count indictment and was sentenced as a second felony offender to two concurrent terms of 5 to 10 years in prison. On appeal, defense counsel has asserted that no nonfrivolous appealable issues exist and seeks to be relieved of his assignment as counsel for defendant. Upon our review of the record and defense counsel’s brief, we agree. The record discloses that defendant was prosecuted pursuant to a valid accusatory instrument, he entered a voluntary and intelligent plea of guilty, knowingly waived his right to appeal, arid was sentenced in accordance with the negotiated plea agreement and relevant statutory requirements. In view of the foregoing, we affirm the judgment of conviction and grant defense counsel’s application to withdraw (see, People v Cruwys, 113 AD2d 979, ;v denied 67 NY2d 650).
Cardona, P. J., Mikoll, White, Spain and Graffeo, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.